 In the Matter Of ARMSTRONG CORK COMPANY, EMPLOYERandGLASSPACKERS & SORTERS UNION, LOCAL No. 69, AFFILIATED WITH FEDERA-TION OF GLASS, CERAMIC & SILICA SAND WORKERS OF AMERICA, CIO,PETITIONERandGLASS BOTTLE BLOWERS ASSOCIATION, MISCELLANE-OUS DEPARTMENT, LOCAL No. 257, A. F. OF L., INTERVENORCase No.4-R-2712.-Decided November 22, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'The Employer's request for oral argument is herebydenied, as the record clearly defines the issues in the case and therespective positions of the parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with1 The hearing officer reserved for the Board ruling upon the Employer'smotion to dis-miss the petition.The motion is hereby denied.The Employer based its motion to dismiss upon several grounds. It asserted,first, thatthe petition is a nullity and ineffective as a basis for this proceeding.The facts concern-ing this contention of the Employer are as follows : The petition was originally dismissedby the Regional Director on January 30, 1948, because of the failure of the Petitioner tocomply with Section 9(f), (g), and (h) of the Act, which became effective after thepetition was filed.The Petitioner appealed to the Board from the Regional Director'sdismissal of the petition,and while the petition was thus kept alive by appeal,the RegionalDirector withdrew his dismissal on February 12, 1948, stating that the Petitioner had metthe requirements of the Act.The Board,in effect, approved the Regional Director's actionon February 17, 1948, by referring the petition back to him. The Regional Director thenproceeded to investigate the petition and to direct a hearing thereon.It is the Employer's contention that after first dismissing the petition, the RegionalDirector was without authority under the published Rules and Regulations of the Board-specifically,Section 202.17 (c)-to withdraw the dismissal,and that the withdrawal wastherefore ineffective under Section 3 of the Administrative Procedure Act which requiresthe publication of the organization and procedure of an agency.We find no merit in thiscontention.Section 202.17 (c) of the Board's Rules and Regulations sets forth theRegional Director's authority to dismiss a petition.We are of the opinion that publicationof the Regional Director's authority to take such action constitutes,by implication,publica-tion of his authority to withdraw such action.Moreover,the Employer was not in anymanner required to resort to the procedure complained of to protect its rights.For reasons hereinafter stated, the other grounds upon which the Employer'smotion todismiss was based are also found to be without merit.80 N. L.R. B., No. 95.566 ARMSTRONG CORK COMPANY567this case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations, whichclaim to represent employees of the Employer.3.The Employer and the Intervenor assert a contract executedbetween them on June 2, 1947, as a bar to the Petitioner's claim ofrepresentation.The bargaining relationship between the Employer and the Inter-venor dates back to 1945.On October 31 of that year a consent elec-tion, in which the Petitioner and the Intervenor participated, wasconducted among the employees here involved.The Intervenor wonthe election, and on December 19, 1945, the Employer and the Inter-venor entered into a bargaining contract which was to be effectivefrom September 1, 1945, until August 31, 1947, and thereafter untila new agreement should be negotiated.The contract provided thatnotice of a desire for change of its terms should be given 30 days be-fore its expiration date and that it could not be opened for any purposeother than renegotiation of wages prior to that 30-day period.Amendments concerning wages were made to the contract on April 22,1946, and September 4, 1946.On June 2, 1947, the Employer and theIntervenor entered into an amendment to the contract, providing fora wage increase and the extension of the contract for another term,from August 31, 1947, to August 31, 1949.The Petitioner filed its petition on June 10, 1947, and made a claimupon the Employer by letter on June 11, 1947.The Petitioner contends that the contract of June 2, 1947, does notbar its claim to representation because it is a premature extension ofthe original contract between the Employer and the Intervenor, andthat the Petitioner's claim was timely made before the period set bythe Employer and the Intervenor for the renegotiation of the originalcontract.2The Employer and the Intervenor argue, however, that thepremature extension doctrine is not applicable to this case because thecontract of June 2, 1947, was executed in good faith, as part of aNation-wide pattern followed in the glass container industry of grant-ing wage increases and extending existing collective bargaining con-tracts for an additional term.We have previously found that neitherthe good faith of the contracting parties nor economic expediency'Chairman Herzog and Members Reynolds and Murdock.'Cf.Greenville Finishing Company,Inc., 71N. L. R. B. 436. 568DECISIONSOF NATIONAL LABORRELATIONS BOARDprompting their action in prematurely extending a contract, rendersinapplicable the doctrine of premature extension.3We see nothing inthe circumstances of this particular case to warrant a departure fromthat doctrine.We find that the contract of June 2, 1947, between theEmployer and the Intervenor does not constitute a bar to a presentdetermination of representatives.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.54.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act: all miscellaneous employees of the Arm-strong Cork Company, Millville, New Jersey, including cafeteriaworkers, regular part-time employees in the sundry and cappingdepartments, packers and sorters, testers, checkers and master check-ers, but excluding machine operators, machine upkeep men, learnersand beginners, journeymen and apprentice mold makers and moldwelders in the mold shop, machinists and machinists apprentices inthe machine shop, outside and yard truck drivers and truck drivers'helpers and employees in the carton, storage, and warehouse and ship-ping department, office clerical employees, watchmen 6 and guards,employees covered by collective bargaining agreements currently ineffect, executives, foremen, and other supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than8 SeeBlair LimestoneCo., 70 N. L. R. B. 689 ;Todd Galveston Dry Docks, Inc., 72N L R B. 1046.4We reject the Employer's contention that the contract is protected by Section 103 ofthe Labor Management Relations Act. SeeNational TubeCo., 76 N. L. It. B 1199.6We find no merit in the Employer's contentions (1) that the petition should be dis-missed because the Petitioner failed to comply with the filing requirements of the Actwithin a reasonable time and within the time prescribed in Release R-6246 and ReleaseR-3, and (2) that a current showing of interest by the Petitioner is required because ofthe delay between the filing of the petition and the hearing. As we have previously held,determination of whether a labor organization has complied with Section 9 (f), (g), and(h) of the Act or has made a sufficient preliminary showing of interest is a matterpurely within the administrative competence of the Board and not subject to challengeat the hearing. SeeLion OilCo., 76 N. L. R. B. 644 ;Sunray Ott Corp.,76 N. L. R. B. 970.Our records show that the requirements of compliance and interest have been met bythe Petitioner6 The watchmen employed by the Employer perform gate duty and night patrol duty.They are charged with preventing the entrance into or exit from the plant of unauthorizedpersonnel, vehicles, or packages and with protecting the Employer's property from fireand theft.We exclude them from the unit in accordance with the provisions of Section9 (b) (3) of the Act See C.V.Hill & Co., Inc.,76 N. L. R. B. 158. ARMSTRONG CORK COMPANY56930 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented, for purposes of collective bargaining, byGlass Packers & Sorters Union, Local No. 69, affiliated with Federa-tion of Glass, Ceramic & Silica Sand Workers of America, CIO, or byGlass Bottle Blowers Association, Miscellaneous Department, LocalNo. 257, A. F. of L., or by neither.